       Case 4:20-mj-01069-DLC Document 44-3 Filed 07/13/20 Page 1 of 5




                              Arrest Warrant (Ordinary Arrest)


      Name of the suspect                                Peter Maxwell Taylor

    Age, Address, Occupation of the suspect, As described in the attached Request
    Charge for which the arrest is permitted, for the Arrest Warrant
    summary of alleged facts of crime, place
    where suspect is to be brought, the official
    title and name of the requester:

    Term of validity:                                   Until February 28th, 2020

      After the term of validity, this warrant no longer enables initiation of an arrest. In the
      event of its expiration, it shall be returned to the competent court.
      Even during the term of validity, if an arrest becomes unnecessary, it must be
      immediately returned to the competent court.

      I hereby permit an arrest of the suspect based on the aforementioned alleged facts of
      crime.
              January 30th, 2020
                Tokyo District Court
                            Judge Yukiko Yomori
      Seal of the official title and name of the
      arrester

      Time/date/year and place of the arrest          Arrested at       :   on               , 20-- at

      Time/date/year and place of custody             At     :    on                 , 20-- at

      Name and seal

      Time/date/year of the procedure to send At             :    on                 , 20-- at

      Name and seal

      Time/date/year of the receipt of                At     :    on                 , 20-- at

      Name and seal

Note: When executing the arrest, on the spot, search, seizure or inspection may be simultaneously carried
      out; however, attention is required so that honor of the suspect is respected and that disturbance to
      others is avoided as much as possible.
      The suspect who has been arrested by this warrant is entitled to appoint defense attorney.
      Case 4:20-mj-01069-DLC Document 44-3 Filed 07/13/20 Page 2 of 5




                                   Request for an Arrest Warrant
                                                                        January 30th, 2020
To: Judge, Tokyo District Court
                                            Tokyo District Public Prosecutors Office
                                                   Public Prosecutor    Naoki Watanabe
I hereby request issuance of an Arrest Warrant against the person specified below on the alleged
harboring of criminals and accessoryship of violation of the Immigration Control and Refugee
Recognition Act (Article 71, 25Ⅱ) case.
1. Suspect
             Name: PETER MAXWELL TAYLOR
             Age: 26, born on February 20th, 1993
             Occupation: Unknown
             Address: Unknown
2. If the term of validity needs to be longer than 7 days, the necessary term and reason for it:
             As described in Annex 1
3. Government or public office or other place to which the suspect is taken:
             Tokyo District Public Prosecutors Office, its Branch Offices or Suboffices and           Local
             Public Prosecutors Offices in the jurisdiction of the abovementioned District Public
             Prosecutors Office;
             A District Public Prosecutors Office located within the jurisdiction of place of the arrest of
             the suspect, its Branch Offices or Suboffices and Local Public Prosecutors Offices in the
             jurisdiction of the abovementioned District Public Prosecutors Office; or
             Tokyo Detention Center.
4. If more than one warrant is necessary, the number and the reason:
             Not Applicable.
5. Probable reasons to suspect that the suspect has committed the crime:
             The entire volume of the case documents, including the investigation report by the prosecutor
             dated on January 29th, 2020.
6. Reasons for the necessity of the suspect’s arrest:
             There are reasonable grounds to suspect that he is likely to tamper evidence by himself or in
             conspiracy with interested persons and that he may flee.
7. In the case a warrant had been previously requested or issued against the suspect, concerning the
  same fact or other fact currently under investigation, mention that, and describe the reasons for
  requesting another Arrest Warrant concerning the same fact:
             Not Applicable
8. With regard to the offense which shall be punished with a fine of not more than 300,000 JPY (or
  20,000 JPY with regard to crimes other than those under the Penal Code, the Act on Punishment of
      Case 4:20-mj-01069-DLC Document 44-3 Filed 07/13/20 Page 3 of 5



  Physical Violence and Others, and the Act on Penal Provisions related to Economic Activities) and a
  misdemeanor detention or petty fine, describe reasons stipulated by the proviso of Paragraph 1 of
  Article 199 of the Code of Criminal Procedure:
           Not Applicable
9. Summary of the alleged facts of a crime:
           As described in Annex 2
       Case 4:20-mj-01069-DLC Document 44-3 Filed 07/13/20 Page 4 of 5



Annex 1



If the term of validity needs to be longer than 7 days, the necessary term and reason for it:

1. Term
   For 1 month

2. Reason
   The suspect is currently not in Japan and the prosecutor at Tokyo District Public
   Prosecutors Office cannot make contact with the suspect. In addition, given that the
   suspect provided assistance and enabled Carlos Ghosn Bichara’s escape and the suspect
   himself escaped from Japan, and that the fact of Ghosn’s escape has been widely reported
   in foreign country, and therefore the suspect can easily notify the investigation against
   himself is on-going, it is unlikely that the suspect voluntarily enters Japan. We need a
   considerable period of time until we find the whereabouts of the suspect.
       Case 4:20-mj-01069-DLC Document 44-3 Filed 07/13/20 Page 5 of 5



Annex 2

Alleged facts of a crime:

The suspect, in conspiracy with Michael L. Taylor and George Antoine Zayek, knowing that
Carlos Ghosn Bichara (hereinafter “Ghosn”), who held citizenships of French Republic,
Republic of Lebanon, and Federative Republic Brazil, was a defendant under criminal
proceedings pending at Tokyo District Court for the offences of Violation of Financial
Instruments and Exchange Act and Violation of Company Act, and bailed under the conditions
including neither hide nor escape and no overseas trip, for the purpose of enabling him to get
off with the punishment, at the time of Ghosn’s departure from Japan to Republic of Lebanon
via Republic of Turkey, from 1:53pm to 11:10pm on December 29th, 2019, provided assistance
and enabled Ghosn’s escape by; carrying Ghosn’s luggage from Ghosn’s house at
Azabunagasakacho 1-10, Minato-ward, Tokyo prefecture, to Grand Hyatt Tokyo at Roppongi
6-10-3, Minato-ward; in the hotel, handing the luggage to Ghosn and providing a place for him
to change Ghosn’s cloths; escorting Ghosn from the hotel to Star Gate Hotel Kansai Airport at
Rinkuoraikita 1, Izumisano-city, Osaka prefecture; in the hotel, hiding Ghosn inside their
carrying luggage; travelling from the hotel to the premium gate called “Tamayura” at the
Kansai International Airport located at Tajiri-cho, Sennan-gun, Osaka prefecture, or so;
having the employees of the airport, who had no knowledge of their plan, clear the embarkation
procedure with hiding Ghosn inside their carrying luggage and put the luggage on board of the
jet of Flight TCTSR operated by MNG Jet; and departing the airport with Ghosn by Flight
TCTSR and then leaving Japan’s territory, thus the suspect committed harboring of criminals
by assisting Ghosn’s escape and aided by easing Ghosn’s illegal leaving from Japan without
receiving confirmation by immigration officer.
